Citation Nr: 1146741	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-40 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for right upper extremity peripheral neuropathy, currently rated as 0 percent disabling.

2.  Entitlement to a higher initial rating for left upper extremity peripheral neuropathy, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.   

The Veteran presented testimony at a Board hearing in April 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Veteran also appealed the issues of entitlement to increased ratings for right and left lower extremity peripheral neuropathy.  However, he withdrew those issues at his April 2011 Board hearing.  Consequently, they are not before the Board.

The issue of whether new and material evidence has been received to reopen a service connection claim for posttraumatic stress disorder (PTSD) was raised by the record.  Specifically, the Veteran raised it at his April 2011 Board hearing.  The original service connection claim was denied in November 2007.  The Veteran filed a timely notice of disagreement; but failed to file a substantive appeal.  The issue of whether new and material evidence has been received to reopen the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran underwent a VA examination in October 2007.  In the Veteran's January 2010 statement in lieu of Form 646, he argued that the disability had become more severe since the most recent examination.  The Veteran underwent another VA examination in October 2010.  The examiner found that the Veteran suffered from peripheral neuropathy of the bilateral upper extremities.  The examiner deemed the peripheral neuropathy to be mild.  Pursuant to Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve.  Consequently, it appears that the Veteran is entitled to a 10 percent rating for each upper extremity.  However, the granting of 10 percent ratings would not constitute a full and complete grant of the claims.  

At the Veteran's April 2011 Board Hearing, he testified that his disability has become more severe since the most recent examination.  Consequently, the Veteran may be entitled to ratings in excess of 10 percent.

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  

The Board finds that a new VA examination is warranted if the Veteran is seeking ratings in excess of 10 percent.  If the Veteran is satisfied with 10 percent ratings, the claims file already contains sufficient evidence with which to grant the ratings; and therefore no further examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the Veteran for a VA examination, for the purpose of determining the severity of the Veteran's peripheral neuropathy of the upper extremities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  
	
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

